 In the MatterOfWEINBERGER SALESCo.,INC.andUNITEDDOCK&FRUITWORKERS UNION, FOR AFFILIATION WITII THE C. I.O.Case No. R-2030SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONNovember 27,,1940On October 5, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, asecret ballot was conducted on October 25, 1940, under the directionand supervision of the Regional Director for the Fifteenth' Region(New Orleans, Louisiana) among certain employees of WeinbergerSales Co., Inc., New Orleans, Louisiana, herein called the Company.On October 29, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report upon the sec-ret ballot, copies of which were duly served upon the parties.No ob-jections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :-Total on eligibility list______________________________________ 540Total ballots challenged____________________________________0Total blank ballots ------------------------------------------0Total void ballots___________________________________________0Total valid ballots cast ---------------- __-_---_--_________-_54Total votes cast for United Dock and Fruit Workers ---------- 52Total votes cast against United Dock and Fruit Workers --------2The Regional Director recommended that, in view of the small num-ber of those eligible to vote participating, the Board dismiss the pe-tion without prejudice.'We find that the balloting failed to result in a representative vote.Rather thandismissthe petition, however, we shall, in view of the127 N.L. R B. 67028 N. L. R. B., No. 26.154 WEINBERGER SALES CO., INC.155nature of the employment of the employees involved,2 direct that fur-ther balloting be held.We shall exclude from such further ballotingthose employees who voted on October 25,1940.The results of the,balloting on, both occasions will be considered together in order todetermine the question concerning representation whichhas arisen.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it -is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWeinberger Sales Co., Inc., New Orleans, Louisiana; furtherballoting shall be conducted as early as possible, but not later thanthirty (30) days from-the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among alldock workers employed by the Company in loading andunloading vessels whose names appear on either the August 12, 1940,or August 21, 1940, pay roll of the Company, including checkers andregular inspectors, but excluding foremen, special inspectors, watch-men, paymasters, superintendents, deputy sheriffs, and clerical andoffice employees, and also excluding those employees who voted onOctober 25, 1940, to determine whether or not they desire to be repre-sented by United Dock and Fruit Workers Union for the purposesof collective bargaining; andIT IS FURTHER DIRECTEDthat the Regional Director shall issue afurther Election Report in the matter, including a tabulation .of theballots cast at the previous balloting as well as those cast at the bal-loting directed herein. -----CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Supplemental Decision and Second Direction of Election.2 The employees involved are dock workersengaged in unloading bananas from a boatof the Company. The boat makes three or four trips a month.The same employees do,not always unload each boat.